Goolsby, Judge
(dissenting):
I respectfully dissent. As I read its order, the Court of General Sessions held it lacked jurisdiction over the person of Sigma Delta Chi and of the subject matter of Sigma Delta Chi’s motion because Sigma Delta Chi had no standing “to litigate orders of [the Court of General Sessions] by which [Sigma Delta Chi is] only incidentally [a]ffected.” I would hold that Sigma Delta Chi has standing to question the validity of the closure order issued by the Court of General Sessions and that the instant action is not moot.
The weight of authority is that the media, though not parties to a criminal prosecution, may nonetheless contest pre-trial closure orders within the context of a criminal action. See United States v. Criden, 675 F. (2d) 550 (3rd Cir. 1982); Belo Broadcasting Corp. v. Clark, 654 F. (2d) 423 (5th Cir. 1981); United States v. Gurney, 558 F. (2d) 1202 (5th Cir. 1977), cert. denied, 435 U. S. 968, 98 S. Ct. 1606, 56 L. Ed. (2d) 59 (1978); United States v. Cianfrani, 573 F. (2d) 835 (3rd Cir. 1978); United States v. Schiavo, 504 F. (2d) 1 (3rd Cir. 1974) (en banc), cert. denied, 419 U. S. 1096, 95 S. Ct. 690, 42 L. Ed. (2d) 688 (1974); R. W. Page Company v. Lumpkin, 249 Ga. 576, 292 S. E. (2d) 815 (1982); News American Division, Hearst Corp. v. State, 294 Md. 30, 447 A. (2d) 1264 (1982); Patuxent Publishing Corp. v. State, 48 Md. App. 689, 429 A. (2d) 554 (1981); Keene Publishing Corp. v. Cheshire County Superior Court, 119 N. H. 710, 406 A. (2d) 137 (1979); State v. *22Williams, 93 N. J. 39, 459 A. (2d) 641 (1983); Richmond Newspapers, Inc. v. Commonwealth, 222 Va. 574, 281 S. E. (2d) 915 (1981).
Because the underlying dispute between the parties is one which, in my view, is “capable of repetition, yet evading review,” the issue concerning the validity of the closure order is not moot. See e.g., Nebraska Press Association v. Stuart, 427 U. S. 539, 96 S. Ct. 2791, 49 L. Ed. (2d) 683 (1976).
I would reverse and remand and thereby afford Sigma Delta Chi an opportunity to be heard on the issue of closure.